        Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 1 of 44




              Photo Album
by SORENSON, NATHANIEL M SA USAF AFOSI AFOSI/Det 814
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 2 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 3 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 4 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 5 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 6 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 7 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 8 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 9 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 10 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 11 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 12 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 13 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 14 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 15 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 16 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 17 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 18 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 19 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 20 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 21 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 22 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 23 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 24 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 25 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 26 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 27 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 28 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 29 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 30 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 31 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 32 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 33 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 34 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 35 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 36 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 37 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 38 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 39 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 40 of 44
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 41 of 44
                                You’ll need some sort of plastic or alumnium bottle
                                (aluminium is a good for soaking up heat which
                                contributes to reducing sound levels). Choose one
                                with a wide mouthpiece as it should be wide
                                enough to fit a ½ inch nut inside it.

                                   I like plastic because it’s cheaper and easier to
                                   work with plus the lighter it is, the less chance of it
                                   drooping on the end of the barrel and being off
                                   centre. The plastic thread on the lid is strong but
                                   the heavier the suppressor is, the more chance of
                                   it being unsecured.




                                   Cut off the end of the bottle.




                                   Take a stainless steel scourer and pull it apart to
                                   lengthen it out




                                   Cut a length of fine stainless or aluminium wire
                                   mesh
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 42 of 44




                                 Roll the mesh into a small enough tube to be able
                                 to fit inside the neck of the sports bottle.




                                 Wrap some cardboard and/or tape around the end
                                 of the mesh tube so it will fit snugly in the
                                 mouthpiece end of the bottle.




                                 Insert the tube.




                                 Start packing the scourer material around the tube.
                                 The fine mesh will stop strands of the scourer
                                 poking through into the path of the bullet which
                                 could lead to it being snagged and damaging the
                                 suppressor internals.
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 43 of 44




                                 The scourer material will disperse the hot gases
                                 eventually cooling them down. This will reduce the
                                 sound decibels from the shot as well as change the
                                 sound signature.




                                 Either cut or drill a hold in the end of the bottle that
                                 you cut off earlier. The hole must be big enough to
                                 fit the tube of mesh through.




                                 Fit the end cap back on with the tube of mesh just
                                 poking through so it can be supported.




                                 Wrap some duct tape around it to secure it
                                 altogether plus a few layers around the front. The
                                 idea is to fire a bullet through the tape to make the
                                 exit hole. The first shot will always be quieter but
                                 you can always just put another bit of fresh tape
                                 over the hole.
                                        The suppressor is only designed to be
                                 disposable so don’t bother wasting too much time
                                 and effort on it as it’s amazing how effective this
                                 simple design is.
Case 1:20-cr-01210-JAP Document 52-2 Filed 09/11/20 Page 44 of 44




 These two pictures show the silencer fitted to the barrel.
             A bolt is used to depict a barrel!
